                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:17-CV-00311-GCM
WILLIE T. KELLY JR.,

                  Plaintiff,

     v.                                                               ORDER

CODI J LAUR,

                  Defendant.


THIS MATTER IS BEFORE THE COURT ON ITS OWN MOTION. The trial in this case
is set for Monday, June 14, 2021, at 10:00 AM. Therefore, the parties are hereby directed as
follows:

1.        By May 17, 2021 at 4:00 PM the parties are required:

          (a) To discuss the possibility of settlement.

          (b) To make all pretrial disclosures in compliance with Fed. R. Civ. P. 26(a)(3).

          (c) To agree to the extent possible on the authenticity of exhibits.

          (d) To agree upon the issues for the jury. If counsel cannot agree, each party
               should submit its own proposed issues.

          (e) To file a trial brief, a joint statement of the issues remaining for trial, a request for
               voir dire and requested questions, and proposed jury instructions.

          (f) To file proposed findings of fact and conclusions of law in all non-jury matters.

2.        Motions in limine shall be filed no later than three (3) weeks before the first day of
          the term in which the case has been placed on a published trial calendar. Responses
          to motions in limine shall be filed within five (5) days of receipt of the motions in
          limine.

3.        You will be expected to comply with the provisions of the pretrial order regarding
          trial preparation. COUNSEL ARE NOTIFIED THAT FAILURE TO COMPLY
          WITH DEADLINES WILL RESULT IN SANCTIONS.

4.        All cases are subject to call for trial when reached, regardless of their position on
          the calendar. The jury will be selected on Monday, June 14, 2021.
5.   Counsel must subpoena all witnesses at least ten (10) business days before the trial date.
     The Court may elect not to enforce subpoenas that have not been issued in compliance
     with this deadline or, if requested, may quash subpoenas that have not been issued in
     compliance with this deadline.

6.   When presenting judgments or orders for the trial judge’s signature, you are required
     to submit them in Microsoft Word via CyberClerk.

7.   Exhibits: Parties are expected to use presentation technology available in the courtroom
     to display evidence to the jury in accordance with Local Rule 79.1(a).

8.   If you have or discover a serious objection to trial which you think ought to result
     in a postponement, please file your motion to continue.

     IT IS SO ORDERED.



                                     Signed: April 30, 2021
